FILED
                             NOT FOR PUBLICATION                             DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10617

                Plaintiff - Appellee,            D.C. No. 2:13-cr-00744-SRB

  v.
                                                 MEMORANDUM*
JESUS MARIA FELIX-ENRIQUEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Linda R. Reade, District Judge, Presiding**

                           Submitted November 18, 2014***

Before:         LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jesus Maria Felix-Enriquez appeals from the district court’s judgment and

challenges his guilty-plea conviction for possession with intent to distribute



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Linda R. Reade, Chief United States District Judge for
the Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      The government contends that this appeal is barred by an appeal waiver.

Because the district court advised Felix-Enriquez that he could appeal, we decline

to enforce the waiver. See United States v. Buchanan, 59 F.3d 914, 917-18 (9th

Cir. 1995).

      Felix-Enriquez contends that his guilty plea was invalid because the district

court violated Federal Rule of Criminal Procedure 11(b)(1)(H) by advising him

that he faced “a term of supervised release of at least three years,” rather than

advising him that he faced a maximum life term of supervised release. Because

Felix-Enriquez did not object to the adequacy of the plea colloquy before the

district court, we review only for plain error. See United States v. Dominguez

Benitez, 542 U.S. 74, 76 (2004). Felix-Enriquez has failed to show a reasonable

probability that, but for the Rule 11 error, he would not have pleaded guilty. See

id.

      AFFIRMED.




                                           2                                        13-10617